In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-18-00304-CV
     ___________________________

  IN THE INTEREST OF G.G., A CHILD




  On Appeal from the 325th District Court
          Tarrant County, Texas
      Trial Court No. 325-473548-10


  Before Birdwell, Bassel, and Womack, JJ.
    Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

       Appellant filed a notice of appeal from the trial court’s order revoking his

community supervision and holding him in contempt more than sixty days from the

date of the order, did not file a motion for new trial or other motion that would

extend the appellate deadlines, and has not timely responded to our jurisdictional

inquiry. See Tex. R. App. P. 25.1(a)–(b), 26.1(a), 42.3(a). Nor did he file any other

document that we could construe as timely invoking this court’s jurisdiction. See, e.g.,

Linwood v. NCNB Tex., 885 S.W.2d 102, 102–03 (Tex. 1994). Accordingly, we dismiss

his appeal for want of jurisdiction. See Tex. R. App. P. 43.2(f).

                                                        Per Curiam

Delivered: January 31, 2019




                                            2